DETAILED ACTION
	In Reply filed on 22 December 2020, claims 1-3 and 4-12 are pending. Claims 1-3 and 5-11 are currently amended. Claim 4 is canceled. No claim is newly added. Claims 1-3 and 4-12 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner withdraws the request to provide a certified translation of the instant foreign application for the perfection of the benefit of foreign priority under 35 U.S.C. 119(a)-(d) as Hakkaku (US 20170165909 A1) does not contribute to rejecting the allowability of the subject matter. 
 
Claim Interpretation
	Claims 1, 9, 10, and 11 recite the limitation “the gas blowing unit is positioned at a downstream side of the suction nozzle in a rotation direction of the flattening roller.” In general, a roller can rotate either way, i.e., clockwise or counterclockwise. In this apparatus claim for the 3D-object building apparatus, “in a rotation direction of the flattening roller” which is directed to one direction would be considered as the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations. Thus, the claim would be interpreted as “the gas blowing unit is 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 25 February 2021.
 
The application has been amended as follows: 
Claim 1. (currently amended) A building apparatus for building a three-dimensional (3D) object by depositing a layer formed with a building material in a deposition scanning direction set in advance, the building apparatus comprising: 
an ejection head, configured to eject the building material; 
a scanning driver, configured to cause the ejection head to perform a scanning operation of moving relative to the 3D object being built, and cause the ejection head to perform the scanning operation in an in-plane direction orthogonal to the deposition scanning direction to cause the ejection head to form the layer; 

an adhering material removal unit, configured to remove, from the flattening member, the building material that is scraped off by the flattening member, 
wherein the adhering material removal unit includes a flow channel formation unit, configured to form a flow channel of fluid for enabling removal of the building material adhering to the flattening member by causing the fluid for removing the building material to flow in or flow out through the flow channel, and the building material is removed from the flattening member without scraping off the building material from the flattening member by using the fluid caused to flow out or flow in by the flow channel formation unit, 
the flattening member is a flattening roller that flattens the layer by rotation, 
the adhering material removal unit further comprises: 
a suction nozzle, configured to suck the building material on the surface of the flattening roller, and 
a gas blowing unit, configured to blow pressurized air to the surface of the flattening roller to move the building material on the surface of the flattening roller, 
[[the]] a suction container, and 
the gas blowing unit is positioned at a downstream side of the suction nozzle in a rotation direction of the flattening roller, and 
the gas blowing unit is configured to blow pressurized air to the surface of the flattening roller member from a position separated from the flattening roller.

Claim 3. (currently amended) The building apparatus according to claim 1, wherein the adhering material removal unit comprises: 
the flow channel formation unit, serving as a pump, configured to suck air; and 
[[a]] the suction container, an internal pressure of which is reduced when the pump sucks air, configured to suck the building material on the surface of the flattening roller when the internal pressure is reduced.

Claim 6. (cancelled)

Claim 9. (currently amended) (of note, only amended parts are excerpted) ……
wherein the suction nozzle sucks the building material moved by the pressurized air blown by the gas blowing unit, and sends the building material to [[the]] a suction container, and 
, and 
the gas blowing unit is configured to blow pressurized air to the surface of the flattening roller member from a position separated from the flattening roller.

Claim 10. (currently amended) (of note, only amended parts are excerpted) …… 
wherein the suction nozzle sucks the building material moved by the pressurized air blown by the gas blowing unit, and sends the building material to [[the]] a suction container, and 
the gas blowing unit is positioned at a downstream side of the suction nozzle in a rotation direction of the flattening roller, and 
the gas blowing unit is configured to blow pressurized air to the surface of the flattening roller member from a position separated from the flattening roller.

Claim 11. (currently amended) (of note, only amended parts are excerpted) …… 
wherein the adhering material removal unit comprises a liquid supplying unit, configured to supply a  liquid matched with a characteristic of the building material that lowers viscosity of the building material to a surface of the flattening member from a position separated from the flattening member,
……
[[the]] a suction container, and 
the gas blowing unit is positioned at a downstream side of the suction nozzle in a rotation direction of the flattening roller, and 
the gas blowing unit is configured to blow pressurized air to the surface of the flattening roller member from a position separated from the flattening roller.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the currently amended claim 1, Thresh (US 20160176119 A1) discloses a three-dimensional (3D) object printing system which improves the collection of waste materials during printing (abstract). Thresh teaches a building apparatus for building a 3D object by depositing a layer formed with a building material in a deposition scanning direction set in advance (abstract), and the building apparatus (100, 3D printing system) comprising (FIGURE 1): 
an ejection head (112, ejector head) configured to eject the building material (¶ [0018]: the ejector head 112 is configured to eject material onto the platform 104 to form an object 124); 
a scanning driver (122, linear motor), configured to cause the ejection head to perform a scanning operation of moving relative to the 3D object being built, and cause the ejection head to perform the scanning operation in an in-
a flattening member (148: first planarizer), configured to flatten a surface of the layer by being brought into contact with the surface of the layer and scraping off the building material (¶ [0021]: planarizer refers to a device configured to remove material from the object 124 on the platform 104 to form the upper surface of the object into a flat horizontal plane, and in some embodiments, the planarizers are cylindrical rollers having a knurled or rough surface, a sharp cutting edge, or a polishing surface, driven by actuator devices to rotate and move steadily through a horizontal plane so the rough surface of the planarizer produces a flat planar surface on the object 124); and 
an adhering material removal unit (planarizer system 116 except planarizers), configured to remove, from the flattening member, the building material that is scraped off by the flattening member (¶ [0019]: the planarizer system 116 includes the first chamber 144 is fluidly connected to a first vacuum source 160, which is configured to produce a vacuum in the first chamber 144 to pull debris from the first chamber 144 that is produced by planarizing the object 124 with the planarizer 148), 
wherein the adhering material removal unit includes a flow channel formation unit (160: first vacuum source), configured to form a flow channel of 
the flattening member (148: first planarizer) is a flattening roller that flattens the layer by rotation (¶ [0021]: the planarizers are cylindrical rollers having a knurled or rough surface, a sharp cutting edge, or a polishing surface), 
the adhering material removal unit (planarizer system 116 except planarizers) further comprises: 
a suction nozzle (first chamber 144), configured to suck the building material on the surface of the flattening roller (148) (¶ [0019]: the first chamber 144 is fluidly connected to a first vacuum source 160, which is configured to produce a vacuum in the first chamber 144 to pull debris from the first chamber 144 that is produced by planarizing the object 124 with the planarizer 148). 
However, Thresh does not specifically teach that (1) the building apparatus includes a gas blowing unit, configured to blow pressurized air to the surface of the flattening roller to move the building material on the surface of the flattening roller, (2) the suction nozzle sucks the building material moved by the pressurized air blown by the gas 
Kojima discloses an inkjet recording apparatus with a cleaning device which removes ink droplets that form a test image on a test image printing medium (claim 1). The cleaning device 220 is composed of an ink receptor 224 for collecting ink droplets on the test pattern printing media 202 that have been blown off by air delivered via the air nozzle 223 from a compressor 222, and a filter 226 and tube 228 provided to a mechanism that recovers air into the compressor 222 (¶ [0218]; FIGURE 13). If there is no requirement that air be recovered into the compressor 222, then the filter 226 and tube 228 are not required (¶ [0218]). Here, the compressor 222, the ink receptor 224, and the air nozzle 223 correspond to a pump, a suction nozzle, and a gas blowing unit, respectively. The compressor 222 serves as a pump by increasing pressure on a fluid and transporting the fluid through a pipe and sucks air from the ink receptor 224 (¶ [0218]). The air nozzle 223 blows pressurized air to the surface of the test image, and the ink receptor 224 sucks the ink, which is blown by the air nozzle 223, from the surface of the test image, and returns the sucked air to the compressor 222 after filtering out the collected ink through filter 226 and tube 228 (¶ [0218]). 
However, Kojima (US 20080111847 A1) does not teach that (1) the cleaning device 220 comprises a suction container collecting sucked building material, (2) the gas blowing unit is positioned at a downstream side of the suction nozzle in a rotation 
Furukawa (US 20080236480 A1) teaches a solvent absorbing device and an image forming apparatus whereby excess solvent on a medium is collected by rotating a cylindrical absorbing body (abstract, ¶ [0002]), and the solvent absorbing device collects excess solvent reliably without declining solvent absorption performance (¶ [0011]). The composition of the solvent removing roller 50 includes each of the opening sections 70 and 72, which are formed respectively in the spaces 66 and 68, as a plurality of small openings 73B (¶ [0084]; FIGURE 5). A suction device 74 and a pressurization device 82 are connected to the first space 66 and the second space 68 of the solvent removing roller 50, respectively, and the negative pressure is applied to the first space 66 by the suction device 74, then it is possible to promote the collection of the excess solvent by the absorbing body 62 through the first opening section 70 (i.e., a plurality of small suction openings) (¶ [0111]; FIGURE 7). On the other hand, since a positive pressure is applied to the second space 68 by the pressurization device 82 (i.e., gas blowing unit), then it is possible to apply air flow to the absorbing body 62 through the second opening section 72 (i.e., a plurality of small gas blowing openings) due to the air supplied to the second space 68, so as to blow away the solvent and foreign material inside the absorbing body 62 toward the outer side, and thus, it is possible to dry the absorbing body 62 while also preventing blockages (¶ [0111]; FIGURE 7). The device further includes a liquid collection container 78 which is a non-sealed container with an air connection hole 78a or a sealed container (¶ [0113]; FIGURES 7, 8). Here, 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to combine the planarizing system of Thresh with the cleaning device, which includes ink receptor, the compressor, and the air nozzle, and which these elements are connected in series so that the sucked air recirculate within, as taught by Kojima, in order to obtain predictable results and a reasonable expectation of successful results of cleaning the excess building material from the surface of the planarizer by recovering the sucked air (Kojima: ¶ [0218]), and further to modify the cleaning device to have a the solvent removing roller as a planarizer, having separate sections inside connected to a suction device and a pressurization device, respectively, with a plurality of small openings as taught by Furukawa in order to collect excess build material reliably without declining removing performance (Furukawa: ¶ [0011]).
	However, Thresh in view of Kojima and Furukawa still does not specifically teach that the gas blowing unit is configured to blow pressurized air to the surface of the flattening roller member from a position separated from the flattening roller. Rather, modified Thresh teaches away the claimed limitation as the gas blowing unit of Furukawa is positioned at the inner space of the roller. Thus, modified Thresh does not teach all the claimed limitations.   
Buller (US 20180141126 A1) teaches that a blower or a suction nozzle can be used to remove unused material from a material bed, but does not teach that both the blower and the suction nozzle are placed (¶ [0295]-¶ [0300]; FIGURE8). 
Buller (US 20170165753 A1) teaches that both suction nozzles and a blower are used for material removal mechanism, but the blower is positioned at the internal compartment of the roller (¶ [0269], FIGURE 43B). 
Abe (US 20120134721 A1) teaches that both a suction nozzle 39 and blower 41a are used for the material collection mechanism, but the blower is not configured to pressurize air to the surface of the roller as being located apart as an exit end (¶ [0151]; FIGURE 18). 
Evans (US 20170028638 A1) teaches that both debris inlet 202 and gas outlet 204 are located from a position separated from the surface roughener 144, but the inlet and outlet are not positioned at a different radial location (FIGURE 31).  
Therefore, modified Thresh further in view of the references above does not teach or suggest the limitations of claim 1. Thus, independent claim 1 is allowable, and claims 2-3, 5, and 7-8 are allowable as being dependent from the allowable claim 1. 
Regarding claims 9-11, the independent claims recite the following limitations in common:
the adhering material removal unit further comprises: 
a suction nozzle, configured to suck the building material on the surface of the flattening roller, and 

wherein the suction nozzle sucks the building material moved by the pressurized air blown by the gas blowing unit, and sends the building material to a suction container, and 
the gas blowing unit is positioned at a downstream side of the suction nozzle in a rotation direction of the flattening roller, and 
the gas blowing unit is configured to blow pressurized air to the surface of the flattening roller member from a position separated from the flattening roller.
Thus, claims 9-11 are allowable as including all the limitations of claim 1, which contribute to the allowability of claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        

/LEITH S SHAFI/Primary Examiner, Art Unit 1744